Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-6, Wenger (US Pat. No. 2,947,556) and Kupski (US Pat. No. 3,227,113) are considered the closest prior art of record. However, neither anticipate nor make obvious an adjustable rod having the combination of structural and functional limitations of Applicant’s claimed adjustable rod, including adjustable end caps adjustable along the longitudinal axis of the rods such that the second locking state is achieved by adjustment of one of the pair of adjustable endcaps along the longitudinal axis. Regarding claims 7-9 and 11-13, Salomon (FR 382,527 A), Goldstein (US Pub. No. 2011/0297632 A1), and Barrese (US Pat. No. 7,857,151 B2) are considered the closest prior art of record. However, neither anticipate nor make obvious an adjustable end cap having the combination of structural and functional limitations of Applicant’s claimed adjustable end cap, including the single piece body having an inner cup with a bottom and a sidewall extending away from the bottom, the sidewall including the threaded and rod receiving portions, the cup being surrounded by an outer portion of the body, and a space being defined between the cup and the outer portion.  Culver (US Pat. No. 2,199,851), cited in the IDS filed 02 May 2022, does not anticipate claims 1-9 and 11-13, and does not make obvious modifying the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631